UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4985


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

GARY IVAN TERRY,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Senior District Judge. (1:03-cr-00299-NCT-1)


Submitted:    May 28, 2009                  Decided:   June 30, 2009


Before MICHAEL, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stacey D. Rubain, QUANDER & RUBAIN, PA, Winston-Salem, North
Carolina, for Appellant.     Lisa Blue Boggs, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Gary     Ivan    Terry   appeals     from    the   district     court’s

order denying his motion to compel specific performance of the

plea agreement in his underlying criminal case, revoking his

supervised release, and imposing a seven-month prison term.                      On

appeal,   Terry’s    counsel    filed     a   brief    pursuant   to    Anders    v.

California,   386    U.S.    738    (1967),    stating     that   there    are    no

meritorious issues for appeal, but questioning the decision to

revoke Terry’s supervised release and the denial of his motion

to compel.    Although informed of his right to do so, Terry has

not filed a pro se supplemental brief.                 After a thorough review

of the record, we affirm.

           After considering the applicable 18 U.S.C. § 3553(a)

(2006) factors, a district court may revoke a term of supervised

release upon finding by a preponderance of the evidence that the

defendant violated a condition of supervised release.                   18 U.S.C.

§ 3583(e)(3) (2006).          Appellate courts review the decision to

revoke supervised release for an abuse of discretion and the

factual findings and credibility determinations for clear error.

See United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir.

2003).

           After     reviewing      the   evidence      presented      during    the

hearing, we find that the district court did not clearly err in

finding by a preponderance of the evidence that Terry failed to

                                          2
make    the    monthly        court-ordered            restitution          payments,      opened

credit accounts without authorization, and failed to notify or

permit the probation officer to notify his employer of third

party risks that may be occasioned by Terry’s criminal record,

personal history, or characteristics.                         Accordingly, the district

court    did       not    abuse      its       discretion      in     finding       that    Terry

violated the conditions of his supervised release.

              We will affirm a sentence imposed after revocation of

supervised         release     if    it    is    within       the     applicable      statutory

maximum and is not plainly unreasonable.                            See United States v.

Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).                                    We first

review the sentence for unreasonableness, “follow[ing] generally

the procedural and substantive considerations that we employ in

our review of original sentences, . . . with some necessary

modifications            to   take    into       account        the     unique      nature       of

supervised release revocation sentences.”                           Id. at 438-39.         If we

conclude that a sentence is not unreasonable, we will affirm the

sentence.          Id. at 439.       Only if a sentence is found procedurally

or     substantively          unreasonable            will    we    “decide      whether        the

sentence is plainly unreasonable.”                      Id.

               A      supervised           release           revocation        sentence          is

procedurally         reasonable       if       the    district      court     considered        the

Chapter       Seven      advisory      policy         statement       and     the    18    U.S.C.

§ 3553(a)          factors    that        it    is     permitted       to    consider      in     a

                                                  3
supervised release revocation case.                        See 18 U.S.C. § 3583(e);

Crudup,   461    F.3d       at   440.      Such       a    sentence      is   substantively

reasonable      if    the    district      court      stated         a   proper     basis   for

concluding the defendant should receive the sentence imposed, up

to the statutory maximum.               Crudup, 461 F.3d at 440.                   A sentence

is   plainly         unreasonable        if     it        is    clearly       or     obviously

unreasonable.        Id. at 439.

           Addressing the § 3553(a) factors as applied to Terry’s

circumstances,        the    district         court       expressed      a    need    for   the

sentence to deter others from similar conduct, but noted Terry’s

firm belief that his conviction was improper.                                The court then

imposed   a     sentence         of     seven       months      imprisonment         with    no

additional term of supervised release.                              We find that Terry’s

sentence was not “plainly unreasonable” because it was within

the recommended Guidelines range of 3 to 9 months, well below

the 17-month maximum term that the court could have imposed, and

the record does not contain any basis on which to conclude that

the imposed sentence is clearly or obviously unreasonable.

           In accordance with Anders, we have reviewed the entire

record in this case and found no meritorious issues for appeal.

Accordingly,         we   deny    Terry’s       motion         to    place    the    case    in

abeyance, and we affirm the district court’s judgment.                                      This

court requires that counsel inform Terry, in writing, of his

right to petition the Supreme Court of the United States for

                                                4
further review.        If Terry requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may   move     in   this     court   for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Terry.          We dispense with oral argument because the

facts   and   legal     contentions      are   adequately    presented    in    the

materials     before    the    court    and    argument   would    not   aid   the

decisional process.

                                                                         AFFIRMED




                                          5